 







EXHIBIT 10.2

[htbx_ex10z2002.gif] [htbx_ex10z2002.gif]







March 7, 2019







Mr. Robert Jakobs







Dear Mr. Jakobs:




I am pleased to extend to you an offer of employment effective as of April 1,
2019 as VP of Finance for Heat Biologics, Inc. (“Heat”). This exempt position
will report to Jeff Wolf, CEO and will be located at our Durham, North Carolina
offices.




As a full-time exempt employee, your pay will be $220,000 on an annual basis,
payable bi-weekly. You will also be eligible to receive an annual bonus up to
20% of your total annual salary.




In addition to base annual compensation, we will recommend to the Compensation
Committee of our Board of Directors the issuance of an aggregate of 75,000
incentive stock options to vest over 4 years pursuant to Heat's stock option
plan, with an exercise price per share equal to the fair market value of Heat's
common stock on the date of grant, subject to the approval of Heat's Board of
Directors.




As a full-time regular employee, you will be eligible for paid time off under
our standard PTO and paid holiday plans. You will be eligible to accrue 15 days
of vacation per year, at a rate of 1.25 days per month.




You will be eligible for benefits generally extended to its full-time regular
employees, subject to qualification and eligibility requirements of the plan.
Please understand that the company may change these benefits from time to time,
with or without notice.




This offer, and any employment pursuant to this offer, is conditioned upon your
execution of, and ongoing compliance with, the terms of the Confidential
Information and Assignment of Inventions Agreement, provided in Appendix A. This
offer letter supersedes any prior offer letter.




Your employment with Heat is “ at-will”. This means that it is not for any
specified period of time, and that either you or the company can terminate it at
any time, for any reason, with or without notice. It also means that your job
duties, title, responsibilities, reporting level, compensation or any other
condition of your employment can be changed with or without notice at any time
within the sole discretion of the company. The at-will nature of your employment
will remain in effect during your entire tenure at Heat and cannot be changed
without the express written agreement by you and the Chief Executive Officer.











--------------------------------------------------------------------------------

 




This offer letter shall be governed by and construed and interpreted in
accordance with. the laws of the State of North Carolina without regard to
principles of conflict of laws. No dispute between the parties shall be the
subject of a lawsuit filed in State or federal court. Instead, any such dispute
shall be submitted to binding arbitration before the American Arbitration
Association (“AAA”) or if Heat and you agree in a separate writing another
individual or organization or an individual or organization that a court
appoints. Notwithstanding the above, either Heat or you may file with an
appropriate state or federal court a claim for injunctive relief in any case
where the filing party seeks provisional injunctive relief or where permanent
injunctive relief is not available in arbitration. The filing of a claim for
injunctive relief in state or federal court shall not allow either party to
raise any other claim outside of arbitration. It is understood that both sides
are hereby waiving the right to a jury trial. The arbitration shall be initiated
in Durham, North Carolina and shall be administered by AAA under its employment
arbitration rules before a single arbitrator that shall be mutually agreed upon
by the parties hereto. If the parties cannot agree on a single arbitrator, then
an arbitrator shall be selected in accordance with the rules of AAA. The
arbitration must be filed within one year of the act or omission which gives
rise to the claim. Each party shall be entitled to take one deposition and to
take any other discovery as is permitted by the arbitrator. In determining the
extent of discovery, the arbitrator shall exercise discretion, but shall
consider the expense of the discretion, discovery, and the importance of the
discovery to a just adjudication. The arbitrator shall render an award that
conforms to the facts. as supported by competent evidence (except that the
arbitrator may accept written declarations under penalty of perjury, in addition
to live testimony), and the law as it would be applied by a court sitting in the
State of North Carolina. The cost of arbitration shall be advanced equally by
the parties. Any party may apply to a court of competent jurisdiction for entry
of judgment on the arbitration award.




In accepting this offer, you acknowledge this letter constitutes the entire
understanding of your employment with Heat. You also acknowledge any previous or
contemporaneous discussions, negotiations, or understandings not set forth in
this letter are superseded.




Again, I am pleased to extend this offer and look forward to your acceptance of
this position with your Signature below. I am very enthused at having you on
board and look forward to working with you to build a truly exciting company!




Sincerely,

 

Agreed and Accepted,

 

 

 

 

 

 

 

 

 

/s/ Jeffrey Wolf

 

/s/ Robert Jakobs

Jeffrey Wolf

CEO Heat Biologics, Inc.

 

Robert Jakobs








2







--------------------------------------------------------------------------------

 







APPENDIX A




CONFIDENTIAL INFORMATION AND ASSIGNMENT OF INVENTIONS




All Developments (as defined below), whether or not reduced to writing, which
the employee may originate, make or conceive during the term of his/her
engagement relating to his/her work on behalf of Heat Biologics (the
“Corporation”) shall immediately become the sole and absolute property of the
Corporation.




The term “Development” shall mean any invention, modification, discovery,
design, development, improvement, process, software program, work of authorship,
documentation, formula, data, technique, know-how, trade secret or intellectual
property right whatsoever or any interest therein (whether or not patentable or
registrable under copyright, trademark or similar statutes) related to his work
at the Corporation.




The employee agrees to disclose promptly to the Corporation (or any persons
designated by it) each such Development. The employee hereby assigns all rights
(including, but not limited to, rights to inventions, patentable subject matter,
copyrights and trademarks) that he/she may have or may acquire in the
Developments and all benefits and/or rights resulting therefrom to the
Corporation and its assigns without further compensation and hereby agrees to
communicate, without cost or delay, and without disclosing to others the same,
all available information relating thereto (with all necessary plans and models)
to the Corporation.




The employee agrees that, during his/her engagement and at any time thereafter,
at the request and cost of the Corporation, to promptly sign, execute, make and
do all such deeds, documents, acts and things as the Corporation and its duly
authorized officers may reasonably require and as follows:




(a) to apply for, obtain, register and vest in the name of the Corporation alone
(unless the Corporation otherwise directs) patents, copyrights, trademarks or
other analogous protection in any country throughout the world relating to a
Development and when obtained or vested to renew and restore the same; and




(b) to defend any judicial, opposition or other proceedings in respect of such
application for revocation of any such patent, copyright, trademark or other
analogous protection; and




(c) if the Corporation is unable, after reasonable effort, to secure employee's
signature on any application for patent, copyright, trademark or other analogous
registration or other documents regarding any legal protection relating to a
Development, whether because of his/her physical or mental incapacity or for any
other reason whatsoever, employee hereby irrevocably designates and appoints the
Corporation and its duly authorized officers and agents as his/her agent and
attorney-in-fact, to act for and in his/her behalf and stead to execute and file
any such application or applications or other documents and to do all other
lawfully permitted acts to further the prosecution and issuance of patent,
copyright or trademark registrations or any other legal protection with the same
legal force and effect as if executed by him/her.




(d) The employee further agrees that during the course of her engagement or at
any time after termination, she will not disclose or make accessible to any
other person, the Corporation's products, services and technology, both current
and under development, promotion and marketing





3







--------------------------------------------------------------------------------

 




programs, lists, trade secrets and other confidential and proprietary business
information of the Corporation or any of its clients. The employee agrees: (i)
not to use any such information for himself/herself or others; and (ii) not to
take any such material or reproductions thereof from the Corporation's
facilities at any time during her engagement by the Corporation, except as
required in the employee's duties to the Corporation. The employee agrees
immediately to return all such material and reproductions thereof in her
possession to the Corporation upon request and in any event upon termination of
his engagement. The foregoing notwithstanding, the parties acknowledge and agree
that the confidential and proprietary information of the Corporation and/or its
clients shall not include the following: (a) information already in the public
domain or hereafter disclosed to the public through no fault of the employee;
including but not limited to knowledge of (i) the business of other companies in
the field, (ii) general business methods and structures useful in operating
biotechnology companies, (iii) the status of patents and other technology in the
field other than those of the Corporation; (b) general knowledge about the
biotechnology field obtained through the employee's professional and academic
experience, or (c) specific ideas and projections of the biotechnology field's
evolution that are not the property of the Corporation.




(e) Except with prior written authorization by title Corporation, the employee
agrees not to disclose or publish any of the confidential, technical or business
information or material of the Corporation, its clients or any other party to
whom the Corporation owes an obligation of confidence, at any time during or
after his engagement with the Corporation.




(f) Employee acknowledges that all original works of authorship that are made by
him/her (solely or jointly with others) within the scope of his/her engagement
and that are protectable by copyright are being created at the instance of the
Corporation and are “works made for hire,” as that term is defined in the United
State Copyright Act (17 USCA, Section 101). If these laws are inapplicable or in
the event that all or a part of any works are determined by a court of competent
jurisdiction not to be a work made for hire under the United States copyright
laws, this Agreement will operate as an irrevocable and unconditional assignment
by him/her to the Corporation of all of his right, title and interest (including
without limitation all rights in and to the copyrights throughout the world,
including the right to prepare derivative works and the right to all renewals
and extensions) in the works in perpetuity.




(g) Employee agrees that during the course of her employment or at any time
thereafter, Employee and Employee's agents, family and/or representatives shall
refrain from (i) all conduct, verbal or otherwise, which would materially damage
the reputation, goodwill or standing in the community of the Corporation, its
affiliates, subsidiaries, divisions, agents and related parties and their
respective principals, owners (direct or indirect), members, directors,
officers, agents, servants, employees, parties, attorneys and other
professionals, successors and assigns (collectively, the “The Corporation
Related Parties” ) and (ii) referring to or in any way commenting on the
Corporation and/or any of the other The Corporation Related Parties in or
through the general media or any public domain (including without limitation,
internet websites, blogs, chat rooms and the like), which would materially
damage, the reputation, goodwill or standing in the community of the Corporation
and/or any of the Corporation Related Parties.




(h) For a period commencing on the date of execution of the offer letter and
ending one (1) year after the date Employee ceases to be employed by the
Corporation (the “Non-Competition Period”), Employee shall not (i) accept any
employment with responsibilities that include developing, marketing or selling
any biologic or pharmaceutical product that is based upon heat shock
protein-based cancer immunotherapy; (ii) own any equity of an entity that is
developing, marketing or selling





4







--------------------------------------------------------------------------------

 




a biologic or pharmaceutical product that is based upon heat shock protein-based
cancer immunotherapy; provided that Employee shall not be prohibited from being
a passive owner of not more than five percent (5%) of the equity securities of
an entity described in this clause (ii) that is publicly traded and for which
Employee is in compliance with clauses (i); or (iii) permit Employee's name to
be used by, act as consultant or advisor to, render material services for, or
otherwise assist in any manner any person or entity, in each case with regard to
the development, marketing or selling of any biologic or pharmaceutical product
that is based upon heat shock protein-based cancer immunotherapy




(i) During the Non-Competition Period, Employee shall not, directly or
indirectly, (i) induce or attempt to induce or aid others in inducing anyone
working at or for the Corporation to cease working at or for the Corporation, or
in any way interfere with the relationship between the Corporation and anyone
working at or for the Corporation or (ii) in any way interfere with the
relationship between the Corporation and any customer, supplier, licensee or
other business relation of the Corporation.




If, at the time of enforcement of any preceding paragraph, a court shall hold
that the duration, scope, area or other restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope, area or other restrictions reasonable under such
circumstances shall be substituted for the stated duration, scope, area or other
restrictions.




Agreed and Accepted,







Robert Jakobs




Date








5





